Case: 09-11238     Document: 00511210826          Page: 1    Date Filed: 08/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 20, 2010
                                     No. 09-11238
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

PAUL RAY JACKSON, also known as Paul R. Jackson, also known as James
Johnson,

                                                   Plaintiff-Appellant

v.

M. MAES; D. INGLE; J. WHEAT,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 2:09-CV-207


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Paul Ray Jackson, Texas prisoner # 614451, appeals from the dismissal of
his in forma pauperis (IFP) 42 U.S.C. § 1983 civil rights suit claiming that the
named defendant prison employees destroyed his personal property; the district
court dismissed the suit as frivolous. He argues that the evidence will show that
the defendants intentionally destroyed the property in question.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11238    Document: 00511210826 Page: 2       Date Filed: 08/20/2010
                                 No. 09-11238

      We review the dismissal as frivolous for an abuse of discretion. See Norton
v. Dimazana, 122 F.3d 286, 291 (5th Cir. 1997; 28 U.S.C. §§ 1915(e)(2)(B)(i) and
1915A(b)(1). To the extent that Jackson may have raised claims based upon
negligence or failure to comply with prison procedures in his complaint, he has
abandoned them on appeal. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). He does not argue that the district
court erred by finding (1) that the defendants’ actions, at most, constituted a
random and unauthorized deprivation or (2) that the Texas tort of conversion
provides an adequate post-deprivation remedy. See Hudson v. Palmer, 468 U.S.
517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 541-44 (1981), overruled in part
on other grounds by Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Murphy
v. Collins, 26 F.3d 541, 543-44 (5th Cir. 1994). The Parratt/Hudson doctrine
applies even when a prisoner alleges that the deprivation of property by prison
officials was intentional. Hudson, 468 U.S. at 533. Accordingly, Jackson’s suit
is foreclosed by the Parratt/Hudson doctrine, and the district court did not
abuse its discretion by dismissing it as frivolous.
      Jackson’s appeal is without arguable merit and is frivolous. See Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983). The district court’s dismissal of his
complaint and this court’s dismissal of this appeal as frivolous combined count
as two strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 387 (5th Cir. 1996). Jackson is cautioned that if he accumulates
three strikes, he will no longer be allowed to proceed IFP in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      Jackson’s motion for appointment of counsel is DENIED, and his appeal
is DISMISSED as frivolous pursuant to 5 TH C IR. R. 42.2.




                                        2